             Case 5:19-cv-00050-OLG Document 37 Filed 11/14/19 Page 1 of 3



                                     IN THE UNITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF TEXAS
                                             SAN ANTONIO DIVISION

                                                               )
NEC NETWORKS, LLC, dIbIA                                       )
CAPTURERX,                                                     )
                                                               )
                                 Plaintifï,                    )
                                                               )
v                                                              )      No. 5:19-cv-50-OLG
                                                               )
CVS PHARMACY, [NC., CAREMARK PHC,                              )
L.L.C., CAREMARK RX, L.L,C.,                                   )
and V/ELLPARTNER LLC,                                          )
                                                               )
                                     Defendants.               )
                                                               )

                                          JOINT ADVISORY OF' SETTLEMENT

 TO CHIEF I-JNITED STATES DISTRICT JUDGE ORLANDO GARCIA:

           COME NOW Plaintiff NEC Networks, LLC and Defendants CVS Pharmacy, Inc., Caremark

PHC, L.L.C., Caremark Rx, L.L.C., and Wellpartner LLC, and file this Joint Advisory of Settlement. The

parties have reached a resolution. The parties        will   need additional time   to prepare   settlement papers

including a formal dismissal with prejudice. Upon completion of the settlement, the parties will submit a

voluntary dismissal of the case, with prejudice, pursuant to Rule 4l(a).


Dated: November 14, 2019                                       Respectfully Submitted,

                                                               By: /s/ Howard       B. Iwre:¡

                                                               Dvrpivrn Gossnrr PLLC
                                                               C. David Kinder
                                                               State Bar No. 11432550
                                                               dkinder@dykema.com
                                                               V/illiam (Butch) Hulse
                                                               State Bar No. 24010118
                                                               whulse@dykema.com
                                                               Ryan J. Sullivan
                                                               State Bar No. 24102548
                                                               sullivan@dykema.com


t 17267 .000001 481 64565 -67 33.1
Case 5:19-cv-00050-OLG Document 37 Filed 11/14/19 Page 2 of 3



                                  'Weston
                                           Centre
                                  lI2E.   Peach Street, Suite 1800
                                  San Antonio,   TX 78205
                                  Tel: (210) 554-5500

                                  Howard B. Iwrey
                                  Admittedpro hac vice
                                  hiwrey@dykema.com
                                  39577'Woodward Avenue, Suite 300
                                  Bloomfield Hills, MI 48305
                                  Tel: (248) 203-0526

                                  ATTORNEYS FOR PLAINTIFF


                                                 -and-


                                  By:     /s/ Jonathan B. Pitt

                                  WlllrRl¿s & ComrollY LLP
                                  Enu Mainigi (Admittedpro hac vice)
                                  Jonathan B. Pitt (Admittedpro hac vice)
                                  Katherine Trefz (Admittedpro hac vice)
                                  Andrew'Watts (Admitted pro hac vice)
                                  Thomas Ryan (Admitted pro hac vice )
                                  Matthew Greer (Admittedpro hac vice)
                                  725 Twelfth Street. N.W.,
                                  V/ashington, DC 20005
                                  Tel (202) 434-5000
                                  EMainigi@wc.com
                                  JPitt@wc.com
                                  KTrcfz@wc.com
                                  AWatts@wc.com
                                  TRyan@wc.com
                                  MGreer@wc.com

                                  PRICHARD YOUNG, LLP
                                  David M. Prichard
                                  State BarNo. 16317900
                                  10101 Reunion Place, Suite 600
                                  San Antonio, Texas 78216
                                  Tel:210-477-7401
                                  dprichard@prichardyoungllp. com

                                  DECHERT LLP
                                  Michael G. Cowie (Admittedpro hac vice)

                              2
Case 5:19-cv-00050-OLG Document 37 Filed 11/14/19 Page 3 of 3



                                  Konstantin Medvedovsky (Admitted pro hac
                                  vice)
                                  1900 K Street NW #1200
                                  V/ashington, DC 20006
                                  202-26t-3339
                                  Mike. Cowie@dechert.com
                                  Konstantin. Medvedovsky@dechert. com

                                  ATTORNEYS FOR DEF'ENDANTS




                              J
